271 S.W.3d 74 (2008)
Steven FLOWERS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91071.
Missouri Court of Appeals, Eastern District, Division Two.
November 25, 2008.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie P. Rasmussen, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The movant, Steven Flowers, appeals the motion court's order denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. We have reviewed the parties' briefs and the record *75 on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court's order denying the movant's Rule 24.035 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).